Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 17, 2019

                            No. 04-18-00861-CR & 04-18-00862-CR

                                           Juan ORTIZ,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2017CR7171, 2018CR0457
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant’s brief was due February 13, 2019, but was not filed. After a Rule 38.8 notice
and two subsequent orders, the brief was due April 30, 2019, but was not filed. On May 7, 2019,
we ordered appellant’s counsel, Karl A. Basile to file appellant’s brief in this court on or before
May 14, 2019, ninety days from the original due date. We advised Mr. Basile that if he failed to
file the brief, we would abate the matter and remand it to the trial court to determine whether
appellant or counsel had abandoned the appeal. Counsel did not file the brief as ordered.

        Accordingly, we ORDER this appeal ABATED and the matter REMANDED to the trial
court. We ORDER the trial court to conduct a hearing, within twenty days of the date of this
order, to determine whether: (1) appellant desires to prosecute his appeal; and (2) whether
appointed counsel has abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2). Because appellant
is indigent, the trial court must take steps to ensure effective assistance of counsel, including the
appointment of new counsel if necessary. The trial court may, in its discretion, receive evidence
on the first issue by sworn affidavit from the appellant. The trial court shall, however, order
appellant’s counsel to be present at the hearing.

        We further ORDER the trial court to make written findings and conclusions on the above
issues. We ORDER the clerk and court reporter to file in this court, on or before June 17, 2019:
(1) supplemental clerk’s record containing the trial court’s written findings of fact, conclusions
of law, and recommendations addressing the above issues; and (2) a reporter’s record of the
hearing. See id. R. 38.8(b)(3).
        We order the clerk of this court to serve this order on counsel by first class United States
mail and by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery. The clerk should also send the
order to counsel pursuant to usual methods of service. We further order the clerk of this court to
serve this order on the trial court, counsel for the State, the district clerk, and the court reporter.




                                                       _________________________________
                                                       Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court